Citation Nr: 0740473	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What evaluation is warranted for a left shoulder 
impingement with a rotator cuff tear from March 22, 2001?

2.  What evaluation is warranted for a lumbosacral strain, 
from March 22, 2001?

3.  What evaluation is warranted for residuals of a right 
little finger injury from March 22, 2001?

4.  What evaluation is warranted for epididymitis from March 
22, 2001?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from November 1990 to March 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia which granted service connection for each of the 
disorders at issue and assigned non-compensable ratings for 
each effective March 22, 2001.  In a December 2003 rating 
decision a Decision Review Officer granted separate 10 
percent ratings for each disorder, save for epididymitis, 
effective March 22, 2001.  A noncompensable rating remained 
in effect for epididymitis.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran requested a hearing at the local RO before a 
visiting Veterans Law Judge.  In September and October 2007 
RO letters informed him that his hearing was scheduled for 
November 8, 2007.  He did not appear for the schedule hearing 
and-as a result, was listed as a no-show for the hearing.  
Notably, in a letter postmarked on October 27, 2007, i.e., 
before the hearing, the veteran requested that his hearing be 
rescheduled as he desired to make an appointment with his 
orthopedic surgeon, which he believed would generate evidence 
favorable to his claims.  He advised that his surgeon had 
previously cancelled an earlier appointment due to an 
emergency.

Given that the appellant has shown good cause for his failure 
to appear for his hearing, the case is REMANDED for the 
following action:

The RO shall schedule a hearing as 
requested before a Veterans Law Judge at 
the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the veteran of the date and time 
thereof.  If he wishes to withdraw the 
request for the hearing, that should be 
done by written document submitted to the 
RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
includes any records from the above referenced orthopedic 
surgeon.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

